Case
 Case2:13-cv-05438-ERK-GRB
      2:13-cv-05438-ERK-GRB Document
                             Document191-2
                                      192 Filed
                                           Filed07/08/19
                                                 07/01/19 Page
                                                           Page12ofof23PageID
                                                                        PageID#:#:3716
                                                                                   3713



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


   DEBORAH MOSS, on Behalf of Herself and             Civil Action No.: 2:13-cv-5438-ERK-GRB
   All Others Similarly Situated,

                  Plaintiff,
          v.                                        PROPOSED SCHEDULE IF DISCOVERY
                                                          IS NOT BIFURCATED
   FIRST PREMIER BANK, a South Dakota
   Chartered Bank,

                  Defendant.


   Because the schedule for discovery and motion practice in this case is a function of whether the
   Court bifurcates discovery, the Parties submit two alternative proposed schedules. Where the
   Parties positions differ below, the Parties’ competing positions are identified.

   FACT DISCOVERY

   1.


   2.
          -
          Initial Disclosures. The Parties must make their initial disclosures under Fed. R. Civ. P.
          26(a)(1) on or before July 19, 2019.

          Timing of Discovery. The Parties must commence fact discovery in time to be completed
          by March 2, 2020.

   3.     Discovery Limitations. The Parties propose that the Court limit each side’s use and
          numbers of discovery procedures for as follows:

          a.      35 interrogatories;

          b.      Document requests

                  35 document requests

          c.      20 requests for admission;

          d.      10 depositions per side, excluding any expert witness depositions.



   EXPERT DISCOVERY

   1.     Initial Experts.
Case
 Case2:13-cv-05438-ERK-GRB
      2:13-cv-05438-ERK-GRB Document
                             Document191-2 Filed07/08/19
                                      192 Filed            Page23ofof23PageID
                                                 07101119 Page          PagelD#:#:3717
                                                                                   3714



          a.     Identities. The identity of any expe1i who may testify in support of class-
                 ce1iification or at trial regarding issues on which the party has the bmden of
                 persuasion must be disclosed on or before March 2, 2020.

          b.     Reports. The initial expe1i written repo1i completed in accordance with Fed. R. Civ.
                 P. 26(a)(2)(B) must be served on or before March 30, 2020.

   2.     Rebuttal Experts.

          a.     Identities. The identity of any experts who may testify in rebuttal to any initial
                 expert must be disclosed on or before April 13, 2020.

          b.     Reports. Any rebuttal expe1i 's written repo1i completed in accordance with Fed. R.
                 Civ. P. 26(a)(2)(B )1must be served on or before May 25, 2020.

          c.     Expert Depositions. All expe1i discove1y, including expe1i depositions, must be
                 completed by June 15, 2020.

   PROPOSED MOTION SCHEDULE

   The Pa1iies propose the following deadlines for filing motions:

   1.     Non-Dispositive Motions.

          a.     Non-dispositive motions relating to fact discove1y must be filed and served by
                 March 16, 2020.

          b.      All other non-dispositive motions, including motions relating to expe1i discove1y
                  (i.e., Daubert motions), must be filed and served by July 27, 2020.

   2.     Dispositive Motions. All dispositive motions, including class-ce1iification motions, must
          be filed and served by July 27, 2020.




                                            So Ordered.

                                            Isl Gaiy R. Brown, USMJ
                                            Dated: 718/2019




                                                   2
